Citation Nr: 1001421	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for residuals of a right 
foot cold injury with onychomycosis from February 26, 2003?

2.  What evaluation is warranted for residuals of a left foot 
cold injury with onychomycosis from February 26, 2003?

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In July 2007, the Veteran and his wife testified before a 
Decision Review Officer at the Pittsburgh RO.  A copy of the 
transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since February 26, 2003, the Veteran's residuals of a 
right foot cold injury with onychomycosis have been 
productive of pain plus nail abnormalities.

2.  Since February 26, 2003, the Veteran's residuals of a 
left foot cold injury with onychomycosis have been productive 
of pain plus nail abnormalities.

3.  The Veteran was exposed to acoustic trauma during 
service.

4.  Bilateral hearing loss was not demonstrated in service, 
and it is not etiologically related to service.

5.  Tinnitus was not demonstrated in service, and it is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Since February 26, 2003, a 20 percent rating, but no 
higher, for residuals of a right foot cold injury with 
onychomycosis has been warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.3, 4.104, Diagnostic Code 7122 (2009).

2.  Since February 26, 2003, a 20 percent rating, but no 
higher, for residuals of a left foot cold injury with 
onychomycosis has been warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.104, Diagnostic Code 
7122.

3.  Bilateral hearing loss was not incurred or aggravated 
during active duty service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

4.  Tinnitus was not incurred or aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Regarding the Veteran's claims of entitlement to increased 
initial ratings for residuals of cold injuries of the right 
and left feet with onychomycosis, the Board begins by noting 
that as service connection, an initial rating, and an 
effective date have been assigned for each claim, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the 
notice requirements have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in September 2004 
correspondence and the May 2005 rating decision of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence he 
needed to provide and what part VA would attempt to obtain.  
The claims were readjudicated in a July 2008 supplemental 
statement of the case.  

VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question.  
Specifically, VA failed to timely notify the Veteran as to 
how disability evaluations and effective dates are assigned 
until October 2009.  The record, however, shows that any 
prejudice that failure caused was harmless, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claims for service connection, and thus 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). 

Cold injury residuals

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).

The Veteran is currently rated at a 10 percent rating for 
residuals of cold-weather injuries of the left and right 
feet.  Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.

The evidence of record shows that the Veteran is entitled to 
separate 20 percent evaluations for his right and left foot 
cold injury residuals.  The evidence indicates that the 
Veteran suffers from bilateral nail abnormalities and pain.  
See January 2004 addendum (podiatrist opining that a fungal 
infection of his toenails was likely caused by cold 
exposure); December 2007 and February 2008 podiatry notes 
(noting thick, yellow, crumbly, opaque, and dystrophic nails 
with subungual debris and peri ungula keratosis with 
tenderness on palpation bilaterally).  

The Veteran's feet, however, do not demonstrate evidence of 
tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  Thus, he is not 
entitled to a rating in excess of 20 percent.  While the 
Veteran argues that he suffers from color changes of his 
toenails, any color changes of the nails are considered as 
part of his "nail abnormalities."  The Veteran does not 
otherwise have any color changes of his feet.  See June 2004 
VA examination report which reported no redness of feet, and 
no discoloration.  Thus, the Board finds that the Veteran is 
entitled to separate 20 percent evaluations for cold injury 
residuals of the right and left feet, but not more.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for the 
service-connected cold injury residuals reasonably describe 
the Veteran's disability level and symptomatology.  Thus, as 
the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluations are 
adequate, and no referral for extraschedular evaluations is 
required.  Thun, 572 F.3d 1366.

Bilateral hearing loss and tinnitus

The Veteran currently has bilateral hearing loss and 
tinnitus, and he argues that the onset of his disabilities 
was in service when he was struck by shrapnel in the chin 
during World War II.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran had normal 
hearing at enlistment in November 1943, and at separation 
based on whispered voice tests.  

In January 2003, the Veteran was seen at a VA outpatient 
clinic with complaints of decreased hearing.  Following a 
physical examination the appellant was diagnosed with a 
sensorineural hearing loss.  No opinion was expressed 
concerning the etiology of the disorder. 

At an audiological VA examination in March 2005, the Veteran 
argued that he was hit with shrapnel on his chin during World 
War II, and he believed that was the onset of his hearing 
loss.  He also stated that the in-service injury was also the 
onset of his bilateral tinnitus.  The Veteran denied any 
post-service occupational or recreational noise exposure.  
The results of the examination showed a sloping from mild to 
severe high frequency sensorineural hearing loss.  Puretone 
thresholds for each ear showed a hearing loss for VA 
compensation purposes.  38 C.F.R. § 3.385.  The Veteran was 
diagnosed with bilateral sensorineural hearing loss and 
tinnitus.  The examiner reviewed the claims file and noted 
that as typical with World War II veterans, there was no 
documentation regarding his hearing outside of a notation 
that his ears were normal, and a whispered voice test was 
done at enlistment and discharge.  The examiner opined that 
the whispered voice test did not rule out the possibility or 
probability of high frequency hearing loss.  The examiner 
noted, however, that the Veteran's stated that he first 
sought treatment for hearing problems only 15 years prior to 
his appointment, i.e., about 1990.  From the time of his 1945 
discharge until that time, the Veteran did not complain about 
hearing loss or seek any treatment.  The examiner believed 
that it would be purely speculative to determine how much of 
his present-day hearing loss was due to the aging process, 
other heath consideration such as hypertension, and any 
acoustic trauma that may or may not have occurred during his 
active military duty.  He noted that it would not be 
impossible for the tinnitus onset to have occurred at the 
time of his injury, but it would be pure speculation.

The claims file does not contain a contrary nexus opinion.  

Other relevant evidence of record shows that the Veteran 
received a VA examination in January 1948.  The examination 
report included a discussion of the shrapnel injury to the 
chin.  A full examination was performed, including of the 
ears, and the ear canals were reported to be normal.  The 
Veteran did not complain of any ringing of the ears or 
difficulty hearing.

The Veteran is not entitled to service connection for 
bilateral hearing loss or tinnitus.  The Board acknowledges 
that the appellant is competent to report that he has had 
problems with hearing and symptoms of tinnitus.  
Significantly, however, the probative value of his lay 
reports, as well as those offered by his spouse, is 
outweighed by the medical evidence of record which does not 
show competent evidence of a hearing loss for VA purposes 
until many decades after his separation from active duty, and 
which does not relate either a current hearing loss or 
tinnitus to active duty.  As noted, the Veteran told the 
March 2005 examiner that he was first diagnosed with a 
hearing disability around 1990-45 years following 
separation.  The first diagnosis of tinnitus in the claims 
file was at the VA examination in March 2005.  While not a 
dispositive factor, a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 45-year 
period between separation and diagnosis of any hearing 
disability as well as a failure to report tinnitus or any 
hearing difficulties during an examination in 1948 are strong 
evidentiary factors that the Veteran's disability was not 
incurred or aggravated during service.

Finally, the Veteran lacks a competent nexus opinion relating 
his bilateral hearing loss and tinnitus to his in-service 
noise exposure.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For these reasons, the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

An evaluation of 20 percent, but not higher, is granted for 
residuals of a right foot cold injury with onychomycosis from 
February 26, 2003, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation of 20 percent, but not higher, is granted for 
residuals of a left foot cold injury with onychomycosis from 
February 26, 2003, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


